Case 3:09-cv-02384-N-BQ Document 495 Filed 05/03/19                      Page 1 of 4 PageID 29698


                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

-------------------------------------------------------------------- x
PEGGY ROIF ROTSTAIN, et al., on behalf of :
themselves and all others similarly situated,                        :
                                                                     :
                                                                     :
                                    Plaintiffs,                      :
                                                                     :
                                                                     :
and                                                                  : Case No. 3:09-CV-02384-N
                                                                     :
                                                                     :
THE        OFFICIAL          STANFORD             INVESTORS :
COMMITTEE,                                                           :
                                                                     :
                                    Plaintiff-Intervenor,            :
                                                                     :
                                                                     :
                            -against-                                :
                                                                     :
                                                                     :
TRUSTMARK NATIONAL BANK, HSBC BANK :
PLC,       THE        TORONTO-DOMINION                   BANK, :
INDEPENDENT BANK F/K/A BANK OF :
HOUSTON, SG PRIVATE BANKING (SUISSE) :
S.A., and BLAISE FRIEDLI,                                            :

                                    Defendants.
-------------------------------------------------------------------- x




                                    STANFORD INVESTORS’
                                OPPOSED MOTION TO INTERVENE




        NOW INTO COURT, through undersigned counsel, come more than 900 victims of the

Stanford Fraud, each of whom is individually identified at Exhibit A to the Appendix (the

“Stanford Investors”), with collective losses exceeding $490 million, and respectfully move this


1428877v.1
Case 3:09-cv-02384-N-BQ Document 495 Filed 05/03/19                           Page 2 of 4 PageID 29699


Court for an Order granting the Stanford Investors leave to intervene and appear as intervenor

plaintiffs in the above captioned action. The Stanford Investors seek to intervene out of an

abundance of caution, in order to preserve actionable claims against the Bank Defendants1 that

might otherwise expire due to pending statutes of limitation.

        Consistent with Local Rule 7.1, undersigned counsel has conferred with counsel for the

Bank Defendants, who advise that this Motion to Intervene is opposed.

        Undersigned counsel has also conferred with Plaintiffs,2 the Official Stanford Investors

Committee (“OSIC”), the Examiner, and the Receiver and have been advised that Plaintiffs,

OSIC, the Examiner, and the Receiver do not oppose the Stanford Investors’ intervention,

provided that if the Court grants the Investors’ intervention, the Investors consent to a stay of

their intervenor action. The Stanford Investors are agreeable to a stay and will coordinate

discovery efforts with the existing parties to the case, thus eliminating undue delay and

promoting judicial efficiency.

        If this motion to intervene is granted, the Stanford Investors will be represented in this

action by the attorneys who are also representing Plaintiffs.

        WHEREFORE, and for the reasons explained in the attached Memorandum, the Stanford

Investors pray that the Court grant this Motion to Intervene and for such other relief as is just and

proper, and that they be granted leave to file their Intervenor Complaint in substantially the form

attached to the Appendix.

Dated: May 3, 2019                                          Respectfully submitted,


1
  The “Bank Defendants” are The Toronto-Dominion Bank, Trustmark National Bank, HSBC Bank plc, Independent
Bank, successor by merger to Bank of Houston, Société Générale Private Banking (Suisse) S.A., and Blaise Friedli.
2
  “Plaintiffs” are Steven Queyrouze, Guthrie Abbott, Salim Estefenn Uribe, Sarah Elson-Rogers, Diana Suarez, and
Ruth Alfille de Penhos, the named plaintiffs in the Second Amended Class Action Complaint, Doc. 350.
                                                       2

1428877v.1
Case 3:09-cv-02384-N-BQ Document 495 Filed 05/03/19     Page 3 of 4 PageID 29700




                                         FISHMAN HAYGOOD, L.L.P.

                                         /s/ Jesse C. Stewart___
                                         James R. Swanson (pro hac vice)
                                         jswanson@fishmanhaygood.com
                                         Lance C. McCardle (pro hac vice)
                                         Benjamin D. Reichard TX Bar          No.
                                         24098693
                                         Jesse C. Stewart (pro hac vice)
                                         201 St. Charles Avenue, 46th Floor
                                         New Orleans, Louisiana 70170-4600
                                         Tel.: (504) 586-5252
                                         Fax: (504) 586-5250

                                         CASTILLO SNYDER, P.C.
                                         Edward C. Snyder
                                         One Riverwalk Place
                                         700 N. St. Mary’s, Suite 405
                                         San Antonio, Texas 78205
                                         Tel.: (210) 630-4200
                                         Fax: (210) 630-4210
                                         esnyder@casnlaw.com




                                     3

1428877v.1
Case 3:09-cv-02384-N-BQ Document 495 Filed 05/03/19                Page 4 of 4 PageID 29701


                            CERTIFICATE OF CONFERENCE

       Counsel for the Stanford Investors conferred with counsel for Defendants via email on
May 1 and May 2, 2019, and telephonically on May 2, 2019. The Defendants oppose the relief
requested herein.

        Counsel for the Stanford Investors also conferred with counsel for Plaintiffs, OSIC, the
Examiner, and the Receiver via email on May 2, 2019 and telephonically on May 2,
2019. Plaintiffs, OSIC, the Examiner, and the Receiver do not oppose the relief requested
herein, provided that if the Court grants the Investors’ intervention, the Investors consent to a
stay of their intervenor action.

                               CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019, the foregoing document was filed using the Court’s
CM/ECF system, which has generated and delivered electronic notice of filing to all counsel of
record who have consented to electronic service.



                                                    /s/ Jesse C. Stewart   ___________




                                               4

1428877v.1
